UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

                       
 
         
UNITED STATES OF AMERICA
         
and the STATE OF WISCONSIN
         
 
         
Plaintiffs,
    CIVIL ACTION NO. 03-C-0949    
 
         
     v.
         
 
         
P. H. GLATFELTER COMPANY
    The Honorable Lynn Adelman    
and
         
WTM I COMPANY
         
(f/k/a Wisconsin Tissue Mills Inc.),
         
 
         
Defendants.
                     

SECOND AGREED SUPPLEMENT TO CONSENT DECREE
     The Plaintiffs and Defendants in this action — together with one additional
potentially responsible party, Menasha Corporation — (collectively the
“Parties”) have entered into this Second Agreed Supplement to Consent Decree
(the “Second Agreed Supplement”) in order to memorialize an agreement reached in
accordance with Subparagraph 98.d of the existing Consent Decree. As explained
below, this Second Agreed Supplement sets forth an agreement to commit
additional funds for performance of the obligations under the Consent Decree, as
envisioned by Decree Subparagraph 98.d. A corrected version of an earlier Agreed
Supplement was filed with the Court on September 13, 2007. This Second Agreed
Supplement augments, and does not supersede, the earlier Agreed Supplement. The
United States is filing this Second Agreed Supplement with the Court to make it
part of the public record concerning the Consent Decree, but the Court need not
take any action on this filing.

 



--------------------------------------------------------------------------------



 



     1. The Plaintiffs filed this action on October 1, 2003, alleging that the
Defendants are among the parties liable for environmental contamination at the
Lower Fox River and Green Bay Site (the “Site”) pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C.§§ 9601-9675
(“CERCLA”). At the same time, the United States lodged with the Court a proposed
Consent Decree between the Plaintiffs and Defendants. After a public comment
period, the Court approved and entered the Consent Decree in a Decision and
Order dated April 12, 2004.
     2. The Consent Decree requires the Defendants to perform sediment
remediation work at the portion of the Site that has been designated as Operable
Unit 1 (“OU1”). The Defendants began removing contaminated sediment from OU 1 in
2004, and the active remediation phase of that response work has not yet been
completed. The work is being overseen by the U.S. Environmental Protection
Agency (“EPA”) and the Wisconsin Department of Natural Resources (“WDNR”).
     3. The Defendants are paying for the response work that they are performing
in OU1 using funds deposited in a dedicated escrow account established under the
Consent Decree (the “Escrow Account”). If EPA, in consultation with WDNR,
determines at any time that the funds remaining in that Escrow Account are not
sufficient to finance the completion of the response work, EPA has certain
rights that can lead to termination of the Consent Decree. As an alternative to
that course of action, Consent Decree Subparagraph 98.d affords an opportunity
to “deposit additional funds in the Escrow Account, in order to avoid an
Insufficiency Determination.” The Plaintiffs have informally notified the
Defendants that they believe the fund balance remaining in the Escrow Account
was likely to be insufficient to fund the completion of the response work.

2



--------------------------------------------------------------------------------



 



     4. EPA and WDNR have notified Menasha Corporation (“Menasha”) that EPA and
WDNR believe that Menasha has potential CERCLA liability for the Site, including
by issuing Menasha formal notices of potential liability in 2003 and 2007.
Menasha formerly owned and operated a paper production facility in Menasha,
Wisconsin, and wastewater from that facility was discharged to OU 1.
     5. EPA and WDNR are considering proposing a Record of Decision Amendment
for OU 1 that would be similar to the Record of Decision Amendment for OUs 2-5
of the Site that EPA and WDNR finalized in June 2007. The Parties also have
begun discussing: (i) the potential need to amend the existing Consent Decree in
this case, if the OU 1 Record of Decision is amended; and (ii) the need for
interim arrangements, at a minimum, for continuation of the work in OU 1 under
the existing Record of Decision and Consent Decree, pending consideration of a
possible Record of Decision Amendment for OU 1. This Second Agreed Supplement
memorializes certain of those interim arrangements.
     6. The Parties have agreed to address a potential near-term shortfall in
the Escrow Account as set forth herein. In accordance with Consent Decree
Subparagraph 98.d, the Parties hereby agree that additional funds shall be
deposited and managed in the Escrow Account established under the Consent
Decree, as follows:
     a. Menasha shall deposit an additional $7 million in the Escrow Account on
or before April 1, 2008. That total amount shall be deposited in the general
account within the Escrow Account (the “Existing Funds”), so that it can be
distinguished from the other funds in certain sub-accounts (i.e., the
“Glatfelter Sub-Account” and the “WTM I Sub-Account”).

3



--------------------------------------------------------------------------------



 



     b. The $7 million payment into the Escrow Account made pursuant to
Subparagraph 6.a of this Second Agreed Supplement shall be used to pay for
performance of response activities in OU 1, in accordance with the Consent
Decree in this matter (and/or any Consent Decree Amendment).
     c. The Defendants shall direct the Escrow Account manager to disburse funds
to pay for response work as follows: (i) first from the Existing Funds until the
entire amount of the Existing Funds, including all interest and income earned on
the Existing Funds, have been full expended, and then (ii) from the WTM I
Sub-Account and the Glatfelter Sub-Account in equal amounts, on a 50/50 basis.
In the event Existing Funds are fully expended such that the WTM I Sub-Account
and Glatfelter Sub-Account must be accessed, but thereafter additional monies
also characterized as Existing Funds become available (as, for example, with the
Menasha payment required by Subparagraph 6.a. above), then all pending and
future payments will once again be drawn from the Existing Funds first until the
entire amount of the Existing Funds, including all interest and income earned on
the Existing Funds, have been fully expended again, and then from the WTM I
Sub-Account and the Glatfelter Sub-Account in equal amounts, on a 50/50 basis.
     d. The Parties hereby agree that the additional funds to be paid into the
Escrow Account under the preceding Subparagraphs of this Second Agreed
Supplement fall within the definition of the “OU1 Response Activities and Costs”
specified by Consent Decree Subparagraph 83.b.
     7. The Parties acknowledge that the Plaintiffs shall recognize that Menasha
is entitled to full credit, applied against its liabilities for response costs
at the Site, for the $7

4



--------------------------------------------------------------------------------



 



million payment into the Escrow Account made pursuant to Subparagraph 6.a of
this Second Agreed Supplement, upon receipt of such payment by the Escrow Agent;
provided, however, that the credit ultimately recognized shall take into account
and shall not include the amount of any recoveries by Menasha of any portion of
such payment from other liable persons, such as through a recovery under
Sections 107 and 113 of CERCLA, 42 U.S.C. §§ 9607 and 9613.
     8. Menasha hereby covenants not to sue and agrees not to assert any claims
or causes of action against the United States or the State with respect to the
$7 million payment into the Escrow Account made pursuant to Subparagraph 6.a of
this Second Agreed Supplement, including, but not limited to:
     a. any direct or indirect claim for reimbursement from the Hazardous
Substance Superfund (established pursuant to the Internal Revenue Code, 26
U.S.C. § 9507) through CERCLA Sections 106(b)(2), 107, 111, 112, 113 or any
other provision of law;
     b. any claims against the United States (including any department, agency
or instrumentality of the United States) or State (including any department,
agency or instrumentality of the States) under CERCLA Sections 107 or 113, 42
U.S.C. §§ 9607 or 9613, related to the $7 million payment into the Escrow
Account made pursuant to Subparagraph 6.a of this Second Agreed Supplement;
     c. any claims against the United States (including any department, agency
or instrumentality of the United States) or State (including any department,
agency or instrumentality of the States) under the United States Constitution,
the Wisconsin Constitution, the Tucker Act, 28 U.S.C. § 1491, the Equal Access
to Justice Act, 28 U.S.C. § 2412, as amended, or at common law, related to the
$7 million payment into

5



--------------------------------------------------------------------------------



 



the Escrow Account made pursuant to Subparagraph 6.a of this Second Agreed
Supplement;
     d. any direct or indirect claim for disbursement from the Disbursement
Special Account established pursuant to the Consent Decree; or
     e. any direct or indirect claim for disbursement from the Fox River Site
Special Account.
This covenant not to sue shall not apply in the event that the United States or
the State brings a judicial action against or issues an order to Menasha for
response actions or response costs at the Site.
     9. Pursuant to Consent Decree Section XXX (Retention of Jurisdiction), the
Court has jurisdiction to enforce compliance with the terms of this Agreed
Supplement because the Court retained jurisdiction over both the subject matter
of the Consent Decree and the Settling Defendants for the duration of the
performance of the terms and provisions of the Consent Decree for the purpose of
enabling any of the Parties to apply to the Court at any time for such further
order, direction, and relief as may be necessary or appropriate for the
construction or modification of the Consent Decree, or to effectuate or enforce
compliance with its terms, or to resolve disputes in accordance with Consent
Decree Section XX (Dispute Resolution).
     IT IS SO STIPULATED AND AGREED.

6



--------------------------------------------------------------------------------



 



Signature Page for Second Agreed Supplement to Consent Decree in United States
and the State of Wisconsin v. P.H. Glatfelter Company and WTM I Company, Case
No. 03-C-0949 (E.D. Wis.)

             
 
      FOR THE UNITED STATES OF AMERICA    
 
           
 
      RONALD J. TENPAS    
 
      Acting Assistant Attorney General    
 
      Environment and Natural Resources Division    
 
           
11/6/07
      /s/ RANDALL M. STONE    
 
Date
      
 
RANDALL M. STONE    
 
      Senior Attorney    
 
      Environmental Enforcement Section    
 
      U.S. Department of Justice    
 
      P.O. Box 7611    
 
      Washington, DC 20044-7611    
 
           
 
      Phone:(202) 514-1308    
 
      Fax:      (202) 616-6584    
 
      E-Mail: Randall.Stone@USDOJ.GOV    
 
           
 
      STEVEN M. BISKUPIC    
 
      United States Attorney    
 
           
 
      MATTHEW V. RICHMOND    
 
      Assistant United States Attorney    
 
      Eastern District of Wisconsin    
 
      U.S. Courthouse and Federal Building — Room 530    
 
      517 E. Wisconsin Avenue    
 
      Milwaukee, WI 53202    
 
           
10/31/07
      /s/ RICHARD MURAWSKI    
 
Date
      
 
RICHARD MURAWSKI    
 
      Associate Regional Counsel    
 
      U.S. Environmental Protection Agency    
 
      Region 5    
 
      77 West Jackson Boulevard    
 
      Chicago, IL 60604    

7



--------------------------------------------------------------------------------



 



Signature Page for Second Agreed Supplement to Consent Decree in United States
and the State of Wisconsin v. P.H. Glatfelter Company and WTM I Company, Case
No. 03-C-0949 (E.D. Wis.)

             
 
           
 
      FOR THE STATE OF WISCONSIN    
 
           
11/6/07
      /s/ BRUCE BAKER    
 
Date
     
 
BRUCE BAKER    
 
      Deputy Administrator, Division of Water    
 
      Wisconsin Department of Natural Resources    
 
      101 South Webster Street    
 
      Madison, WI 53703    
 
           
11/6/07
      /s/ JERRY L. HANCOCK    
 
Date
     
 
JERRY L. HANCOCK    
 
      Assistant Attorney General    
 
      Wisconsin Department of Justice    
 
      17 West Main Street    
 
      Madison, WI 53702    

8



--------------------------------------------------------------------------------



 



Signature Page for Second Agreed Supplement to Consent Decree in United States
and the State of Wisconsin v. P.H. Glatfelter Company and WTM I Company, Case
No. 03-C-0949 (E.D. Wis.)

              FOR P. H. GLATFELTER COMPANY


  10/28/07   Signature: /s/ John P. Jacunski   Date     Name (print):  John P.
Jacunski       Title: Senior Vice President and CFO       Address:              
                         

9



--------------------------------------------------------------------------------



 



         

Signature Page for Second Agreed Supplement to Consent Decree in United States
and the State of Wisconsin v. P.H. Glatfelter Company and WTM I Company, Case
No. 03-C-0949 (E.D. Wis.)

              FOR WTM I COMPANY

  10/23/07   Signature: /s/ J. P. Causey Jr.   Date     Name (print):  J. P.
Causey Jr.       Title: Vice President       Address:                          
             

10



--------------------------------------------------------------------------------



 



         

Signature Page for Second Agreed Supplement to Consent Decree in United States
and the State of Wisconsin v. P.H. Glatfelter Company and WTM I Company, Case
No. 03-C-0949 (E.D. Wis.)

              FOR MENASHA CORPORATION

  10/24/07   Signature: /s/ James N. Sarosiek   Date     Name (print):  James N.
Sarosiek       Title: Vice President       Address:                            
           

11



--------------------------------------------------------------------------------



 



CERTIFICATE OF SERVICE
     Pursuant to Paragraph 124 of the Consent Decree in this action, I hereby
certify that copies of the foregoing Second Agreed Supplement to Consent Decree
were served on this date by first-class mail, postage prepaid, upon the
following individuals:



Nancy K. Peterson
Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2040
Milwaukee, WI 53202-4497
J.P. Causey Jr.
Vice President & Corporate Secretary
WTM I Company
c/o Chesapeake Corporation
1021 E. Cary Street
Box 2350
Richmond, VA 23218-2350
Patrick H. Zaepfel
Kegel Kelin Almy & Grimm LLP
24 North Lime Street
Lancaster, PA 17602-2913
David G. Mandelbaum
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Linda L. Rockwood
Faegre & Benson LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203-4532
Jerry L. Hancock and Thomas J. Dawson
Assistant Attorneys General
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707-7857
Matthew V. Richmond
Assistant United States Attorney
Eastern District of Wisconsin
U.S. Courthouse and Federal Building
Room 530
517 E. Wisconsin Avenue
Milwaukee, WI 53202
Richard Murawski
Associate Regional Counsel (C-14J)
U.S. Environmental Protection Agency
77 W. Jackson Blvd.
Chicago, IL 60604
Douglas P. Dixon
U.S. Environmental Protection Agency
Ariel Rios Building — Mail Code 2272A
1200 Pennsylvania Avenue, N. W.
Washington, DC 20460



         
Dated: November 13, 2007
  /s/ Randall M. Stone
 
   

